Exhibit 10.1

 

April 13, 2006

 

Charles R. Carelli, Jr.

Vice President Finance

EXACT Sciences Corporation

100 Campus Drive

Marlborough, MA  01752

 

EXECUTIVE AGREEMENT

 

Dear Charles:

 

This letter agreement (“Agreement”) will confirm the terms of severance payments
due to you by EXACT Sciences Corporation (“EXACT” or the “Company”) in the event
your employment is terminated pursuant to Section 1 herein.

 

1.     Subject to the conditions set forth below, you will be entitled to
receive “Severance Payments” (as set forth below in Section 2) for a period of
twelve (12) months following the occurrence of any one of the events set forth
in (i), (ii) or (iii) below within one year following the closing of (A) the
sale by the Company of all or substantially all of its assets, or (B) the merger
or consolidation of the Company with or into another entity in a transaction
where the shares of the Company’s capital stock outstanding immediately prior to
the closing of such merger or consolidation represent or are converted into or
exchanged for shares that represent less than a majority of the shares of
capital stock of the resulting or surviving entity outstanding immediately after
the closing of such merger or consolidation (each of the foregoing being
referred to as “Business Event”):

 

(i)  the termination of your employment for any reason other than Cause, for
purposes of this Agreement, “Cause” shall mean termination for any one of the
following reasons: (i) your gross negligence in the performance  of your duties
as an employee and officer of the Company (as determined by a majority of the
directors of the Company other than, if applicable, you) or (ii) criminal
misconduct by you in connection with the performance of your duties as an
employee and officer of the Company; or

 

(ii) you suffer a diminution in job responsibility or a reduction in
compensation; or

 

(iii) the Company moves your place of employment more than 35 miles from
Company’s current office location in Marlborough, Massachusetts.

 

Notwithstanding, this Paragraph 1, the issuance by the Company of its capital
stock in an equity financing, either in a private or public transaction, shall
not constitute a Business Event.

 

2. The Severance Payments will equal to salary continuation at a rate equal to
your base salary at the time of your termination of employment from EXACT. The
Severance Payments will be paid in accordance with EXACT’s then existing payroll
practices as such practices may be established or modified from time to time.
The Severance Payments shall be subject to

 

--------------------------------------------------------------------------------


 

applicable federal, state and local withholding and payroll taxes. You will only
be entitled to Severance Payments upon the occurrence of the events specified in
Section 1 of this Agreement. You will not be entitled to any Severance Payments
or other benefits if you voluntarily resign from EXACT or if your employment is
terminated by EXACT for Cause.

 

3. Prior to, and as a condition of, receiving the Severance Payments set forth
in this Agreement, you agree to sign a full and comprehensive release in a form
and of a scope acceptable to the Company and you at the time of your termination
of employment. EXACT shall have no obligation to pay you any Severance Payments
unless and until it receives this release executed by you.

 

4. If you breach your obligations under the Employee Non-Disclosure and
Developments Agreement and Non Competition Agreement executed between you and
EXACT, the Company may immediately cease payment of all Severance Payments set
forth in this Agreement. The cessation of any Severance Payments shall be in
addition to, and not as an alternative to, any other remedies at law or in
equity available to EXACT, including the right to seek specific performance or
an injunction.

 

5. Nothing in this Agreement is intended, or shall be construed, to restrict or
otherwise limit EXACT’s right to terminate your employment with or without Cause
and with or without notice. This letter is not a guarantee of continued
employment, it being understood you are and continue to be employed at-will.

 

6. Breach of any of the terms of this Agreement by you shall be considered a
material breach of this Agreement. In the event of such a breach, EXACT shall be
released from any obligations to make any Severance Payments under this
Agreement or, if any such payments have been made, EXACT shall be entitled to
recover from you any amounts already paid under this Agreement in addition to
any and all of its remedies under law arising of such breach.

 

7. This Agreement sets forth the entire Agreement of the parties with respect to
the subject matter hereof and may not be changed orally. Notwithstanding the
foregoing, this Agreement shall not be deemed to cancel, modify or replace that
certain Executive Agreement entered into between the parties dated November 12,
2004; except that, for the avoidance of confusion, the rights accorded under the
November 12, 2004 Agreement shall only provide for payment to Mr. Carelli in the
absence of a change of control.

 

Please indicate your acceptance of this Agreement by signing the enclosed copy
of this letter and returning it to me.

 

 

Very truly yours,

 

 

 

/s/ Don Hardison

 

 

 

 

Don Hardison

 

Chief Executive Officer

 

 

 

 

 

  /s/ Charles R. Carelli

 

 

Name: Charles R. Carelli

 

Title: Vice President Finance

 

--------------------------------------------------------------------------------